          Case 8:20-cv-01212-PJM Document 23 Filed 05/18/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF MARYLAND


 SHARON BAUER, et al.

                        Plaintiffs,                     Civil Action No. 8:20-cv-1212 (PJM)

 v.

 MARC ELRICH, et al.,

                        Defendants.


                              LOCAL RULE 103.3 DISCLOSURE

       Pursuant to Local Rule 103.3(b), Plaintiffs Sharon Bauer and Richard Jurgena, by

counsel, state as follows:

       No corporation, unincorporated association, partnership or other business entity, not a

party to this case, has a financial interest whatsoever in the outcome of this litigation.

Dated: May 18, 2020                                    Respectfully submitted,


                                                       s/ Michael Bekesha
                                                       Michael Bekesha (Admitted Pro Hac Vice)
                                                       JUDICIAL WATCH, INC.
                                                       425 Third Street, S.W., Suite 800
                                                       Washington, DC 20024
                                                       Tel: (202) 646-5172
                                                       Email: mbekesha@judicialwatch.org
                                                       Counsel for Plaintiffs
